PER CURIAM.
These are appeals from convictions under an indictment charging conspiracy to violate and for violation of section 223, Title 27 U.S.C.A., by transporting intoxicating liquors from the state of Arkansas into the state of Oklahoma. The contentions are that the statute of Oklahoma of 1939, 37 Okl.St.Ann. §§ 41^18, inclusive, is violative of the Constitution of Oklahoma, and that conceding its validity arguendo it does not bring the state of Oklahoma under the protection of the provisions of section 223, supra, of the federal statute.
The issues thus presented are controlled by the decision of this court in Hastings v. United States, 8 Cir., 115 F.2d 216, this day decided. On the authority of that decision, the judgments appealed from are affirmed.